Mr. Justice Craig delivered the opinion of the Court: The plaintiff in error, William McDaniels, was indicted under section 77 of the Criminal Code, which' provides, that any person who shall steal or embezzle any coupon or other railroad ticket or pass, with the intent, etc., the person sa offending shall be punished by imprisonment in the penitentiary for the term of one year. The indictment did not aver that the railroad ticket which was alleged to have been stolen had any value, and upon this ground it is claimed that the indictment was. defective, and the court erred in overruling a motion to quash. In an indictment for larceny at common law, or under sections 167 and 168 of our Criminal Code, it would be necessary to allege in the indictment the value of the property stolen, and on the trial prove the value of the property; but at the same time it was within the power of the legislature to enact a law which might prevent the stealing or embezzlement of an article which had no value, and impose a penalty upon a person who might violate such law. That was done by the enactment of section 77 of the Criminal Code, and an indictment may be sustained and a conviction had under the section, without averring or proving the value of the coupon, railroad ticket or pass. Indeed, the value is not a material element in the crime. The crime is complete when a person steals or embezzles the coupon, railroad ticket or pass, whether the article be of great or small value, or of no value. This section, so far as the question here involved is concerned, may he likened to section 172 of the Criminal Code, which provides, that whoever feloniously takes or steals any horse, etc., shall be imprisoned in the penitentiary not less-than three nor more than twenty years. In passing upon, this statute in Hoge v. The People, 117 Ill. 35, we held that-it was entirely independent of sections 167 and 168 of the-same code, and in a prosecution under it a jury was not. required to return the value of the stolen property, as is required in an ordinary case of larceny. Section 77, under which this indictment was found, is entirely independent of the other sections of the statute in relation to larceny, and no reason exists for alleging a value in the indictment, or proving value on the trial. The statute creates the offence, and provides one year imprisonment in the penitentiary as. a penalty for its violation, and it contains no provision whatever in regard to the value of the article stolen or embezzled. We think the indictment conformed to the statute, and the motion to quash was properly overruled. The judgment of the circuit court will be affirmed. Judgment affirmed.